Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 1 of 39 PageID 25




                      Exhibit A
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 2 of 39 PageID 26

                                                                                                    USOO8984836B2


 (12) United States Patent                                                      (10) Patent No.:                    US 8,984,836 B2
        Valentine                                                               (45) Date of Patent:                        Mar. 24, 2015

 (54) SYNTHETIC THATCH MEMBERS FOR USE                                       (56)                     References Cited
        AS ROOFING MATERAL PRODUCTS AND
        METHODS OF MAKING AND USING THE                                                        U.S. PATENT DOCUMENTS
        SAME
                                                                                    4,611.451 A * 9/1986 Symbold ......................... 52/555
                                                                                    5,333,431 A   8/1994 Houpt
 (71) Applicant: Doc Palapa Co., Gainesville, GA (US)                               7,117,652 B2 * 10/2006 Huber et al. .................... 52.750
                                                                              2005/0235580 A1         10, 2005 Golden
 (72) Inventor: David Michael Valentine, Gainesville,
                GA (US)                                                                          OTHER PUBLICATIONS

 (73) Assignee: Doc Palapa Co., Gainesville, GA (US)                         Tikitouch.Info, “Use Palmex Brand Artificial Tiki Leaves for Your
                                                                             Tikihut or Bar.” May 29, 2009 to May 29, 2009, Internet Archive
 (*) Notice:          Subject to any disclaimer, the term of this            <http://web.archive.org/web/20090529213914/http://tikitouch.info/
                      patent is extended or adjusted under 35                >, 2 pages, retrieved Feb. 27, 2013.
                      U.S.C. 154(b) by 180 days.                                                         (Continued)
 (21) Appl. No.: 13/779,500
                                                                             Primary Examiner — Alexander Thomas
 (22) Filed:          Feb. 27, 2013                                          (74) Attorney, Agent, or Firm — Alston & Bird LLP
 (65)                     Prior Publication Data
                                                                             (57)                       ABSTRACT
        US 2013/O255.173 A1              Oct. 3, 2013
                                                                             A synthetic thatch member for use as a roofing material
             Related U.S. Application Data                                   product, along with associated methods for manufacturing
 (60) Provisional application No. 61/616,617, filed on Mar.                  and installing the same are provided. The synthetic thatch
        28, 2012.                                                            member comprises: a plurality of frond members defining a
                                                                             first three-dimensional surface of the thatch member and a
 (51)   Int. Cl.                                                             second three-dimensional surface of the thatch member, the
        E04D 9/00                    (2006.01)                               first and second Surfaces comprising opposing sides of the
        E04D 5/06                    (2006.01)                               plurality of frond members; a fused portion comprising a first
        B29C 45/00                   (2006.01)                               portion of each of the plurality of frond members, wherein
        B29C 47/00                   (2006.01)                               each of the first portions is connected relative to one another,
 (52)   U.S. C.                                                              Such that the fused portion defines a Substantially imperme
        CPC. E04D 9/00 (2013.01); E04D 5/06 (2013.01);                       able Surface; and a serrated portion comprising a second
            B29C 45/00 (2013.01); B29C 4700 (2013.01)                        portion of each of the plurality of frond members, each of the
        USPC ............................................ 52/555; 52/748.1   second portions being separated relative to one another, Such
                                                                             that a plurality of gaps are defined between each of the plu
 (58)   Field of Classification Search
                                                                             rality of frond members.
        CPC ............ E04D 9/00; E04D 45/00; E04D 47/00
        USPC ........................ 428/17, 27, 99; 52/555, 748.1
        See application file for complete search history.                                     28 Claims, 23 Drawing Sheets
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 3 of 39 PageID 27


                                                       US 8,984,836 B2
                                                                Page 2

 (56)                 References Cited                               International Searching Authority, International Search Report and
                                                                     Written Opinion for International Application No. PCT/US2013/
                  OTHER PUBLICATIONS                                 027923, mailed May 22, 2013, 10 pages, European Patent Office, The
                                                                     Netherlands.
Doubleyourincome, “Tiki Hut Palm Grass is where you want to bel.”
YouTube, <http://www.youtube.com/watch?v=wkxayqs-4CMD,
Mar. 27, 2009.                                                       * cited by examiner
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 4 of 39 PageID 28
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 5 of 39 PageID 29
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 6 of 39 PageID 30


 U.S. Patent         Mar. 24, 2015   Sheet 3 of 23        US 8,984,836 B2
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 7 of 39 PageID 31


 U.S. Patent         Mar. 24, 2015   Sheet 4 of 23        US 8,984,836 B2




       |\| | \     |||
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 8 of 39 PageID 32
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 9 of 39 PageID 33
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 10 of 39 PageID 34
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 11 of 39 PageID 35
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 12 of 39 PageID 36


 U.S. Patent         Mar. 24, 2015   Sheet 9 of 23         US 8,984,836 B2




                     |                               |




                                                     ||
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 13 of 39 PageID 37
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 14 of 39 PageID 38
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 15 of 39 PageID 39


 U.S. Patent         Mar. 24, 2015   Sheet 12 of 23        US 8,984,836 B2
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 16 of 39 PageID 40


 U.S. Patent         Mar. 24, 2015     Sheet 13 of 23         US 8,984,836 B2




                                            305




                                          /
                                                        300
                                 330              -
                        30


                       302




                         320
                                 340




                               FIGOD
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 17 of 39 PageID 41


 U.S. Patent         Mar. 24, 2015   Sheet 14 of 23        US 8,984,836 B2




                                                                      S.
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 18 of 39 PageID 42


 U.S. Patent         Mar. 24, 2015   Sheet 15 Of 23        US 8,984,836 B2




       90;
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 19 of 39 PageID 43


 U.S. Patent         Mar. 24, 2015   Sheet 16 of 23        US 8,984,836 B2



           O
           Life
           s
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 20 of 39 PageID 44


 U.S. Patent         Mar. 24, 2015   Sheet 17 Of 23         US 8,984,836 B2




                                         405




                                       /
                                                      400
                        40                     -

                       402




                         20\440




                                FIG D
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 21 of 39 PageID 45
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 22 of 39 PageID 46
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 23 of 39 PageID 47
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 24 of 39 PageID 48


 U.S. Patent                                               US 8,984,836 B2




          009




                 S)
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 25 of 39 PageID 49


 U.S. Patent         Mar. 24, 2015   Sheet 22 of 23        US 8,984,836 B2
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 26 of 39 PageID 50


 U.S. Patent         Mar. 24, 2015   Sheet 23 of 23        US 8,984,836 B2




                                          00
                                          9




                                           009 4




                                                                    9H
                                                                    ?I
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 27 of 39 PageID 51


                                                       US 8,984,836 B2
                                1.                                                                     2
      SYNTHETIC THATCH MEMBERS FOR USE                                   first and second Surfaces comprising opposing sides of the
      AS ROOFING MATERAL PRODUCTS AND                                    plurality of frond members; a fused portion, the fused portion
       METHODS OF MAKING AND USING THE                                   comprising a first portion of each of the plurality of frond
                    SAME                                                 members, wherein each of the first portions is connected
                                                                         relative to one another, such that the fused portion defines a
            CROSS-REFERENCE TO RELATED                                   Substantially impermeable Surface; and a serrated portion, the
                   APPLICATIONS                                          Serrated portion being located Substantially adjacent the fused
                                                                         portion and comprising a second portion of each of the plu
   This application claims priority to and the benefit of U.S.           rality of frond members, wherein each of the second portions
 Provisional Patent Application Ser. No. 61/616,617, entitled       10   is separated relative to one another, such that a plurality of
 “Synthetic Thatch Members for Use as Roofing Material                   gaps are defined between each of the second portions of each
 Products and Methods of Making the Same.” filed Mar. 28,                of the plurality of frond members.
 2012, the contents of which are hereby incorporated by ref                 In certain embodiments, each of the plurality of frond
 erence in its entirety.                                                 members comprises a pair of angled Surfaces, the pair of
                                                                    15   angled Surfaces being oriented relative to one another so as to
                       BACKGROUND                                        define both the first and the second three-dimensional Sur
                                                                         faces of the thatch member. In at least one embodiment, the
   1.Technical Field                                                     pair of angled Surfaces define a ridge portion on each of the
    Embodiments of the present invention relate generally to             plurality of frond members, and the pair of angled Surfaces
 synthetic thatch elements, and more particularly to synthetic           define at least one valley portion adjacent at least one edge of
 thatch elements resembling palm fronds and configured for               each of the plurality of frond members. In this manner, in the
 use as roofing material products.                                       fused portion, the at least one valley portion is configured to,
    2. Description of Related Art                                        at least in part, define the Substantially impermeable Surface.
    Thatch elements, such of the type illustrated as (20) in FIG.        Similarly, in the serrated portion, the at least one valley por
 1 herein, are often used as decorative or roofing material         25   tion is configured to, at least in part, define the plurality of
 products. Natural thatch elements, however, tend to be flam             gapS.
 mable and are degraded rapidly by natural conditions, such as              According to various embodiments of the present inven
 Sunlight, heat, mold, water, and fungi. As a result, the com            tion a method of installing a synthetic thatch member as a
 mercial viability of natural thatch elements as roofing mate            roofing material product is provided. The method of installa
 rial products is minimal, if not non-existent.                     30   tion first comprises the step of: (A) providing a plurality of
    In response to the above-described concerns with natural             synthetic thatch members, each member comprising: (i) a
 thatch elements, a variety of synthetic thatch elements, made           plurality offrond members, the frond members defining a first
 from polymers or other materials, have been designed to have            three-dimensional Surface of the thatch member and a second
 increased environmental stability. Such synthetic thatch ele            three-dimensional surface of the thatch member, the first and
 ments, an example of which may be seen as (10) in FIG. 1, are      35   second Surfaces comprising opposing sides of the plurality of
 generally formed from an elongate, oftentimes rectangular,              frond members; (ii) a fused portion, the fused portion com
 polymer strip having first and second side surfaces, with one           prising a first portion of each of the plurality of frond mem
 of the side surfaces having a texture element. While the syn            bers, wherein each of the first portions is connected relative to
 thetic elements, in this manner, generally address the above            one another, Such that the fused portion defines a Substantially
 described environmentally-created concerns with natural            40   impermeable Surface; and (iii) a serrated portion, the Serrated
 thatch elements, they never fully replicate the “natural                portion being located Substantially adjacent the fused portion
 appearance, which is a very desirable characteristic for maxi           and comprising a second portion of each of the plurality of
 mizing commercial viability.                                            frond members, wherein each of the second portions is sepa
    For example, the synthetic polymer Strips, whether rectan            rated relative to one another, such that a plurality of gaps are
 gular or elongate in shape, oftentimes do resemble the shape       45   defined between each of the second portions of each of the
 and structure of a natural thatch element, Such as a palm               plurality of frond members.
 frond. Still further, the synthetic polymer strips, as men                 The method then further comprises the steps of: (B) affix
 tioned, generally have only a single textured Surface, whether          ing a first one of the plurality of synthetic thatch members to
 for cost or other considerations, resulting in an unattractive          an adjacently positioned portion of a roofing structure. Such
 lower side Surface. While in certain applications an un-tex        50   that the serrated portion is oriented substantially below the
 tured (e.g., Smooth, unnatural) underSurface may not prove              fused portion; and (C) affixing a second one of the plurality of
 problematic, if the synthetic thatch element is installed on an         synthetic thatch members to an adjacently positioned portion
 open-beam structure, such as a Tiki hut, the lack of “natural           of the roofing structure. Such that the first and secondones of
 appearance' from underneath can be as problematic as having             the plurality of synthetic thatch members are both positioned
 the same appearance from above. Accordingly, there is a need       55   Substantially along the same horizontal plane, and Such that at
 for durable, naturally shaped synthetic thatch elements that            least a portion of the fused portion of the second one of the
 have a two-side natural appearance when used as decorative              plurality of synthetic thatch members at least partially over
 or roofing material products.                                           laps at least a portion of the fused portion of the first one of the
                                                                         plurality of synthetic thatch members.
                      BRIEF SUMMARY                                 60      In certain embodiments, the method still further comprises
                                                                         the step of affixing a third one of the plurality of synthetic
    According to various embodiments of the present inven                thatch members to an adjacently positioned portion of the
 tion a synthetic thatch member for use as a roofing material            roofing structure. Such that at least a portion of the fused
 product is provided. The synthetic thatch member comprises:             portion of the third one of the plurality of synthetic thatch
 a plurality of frond members, the frond members defining a         65   members is positioned substantially above the first and the
 first three-dimensional surface of the thatch member and a              second ones of the plurality of synthetic thatch members,
 second three-dimensional surface of the thatch member, the              such that at least a portion of the fused portion of the third one
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 28 of 39 PageID 52


                                                       US 8,984,836 B2
                                  3                                                                   4
 of the plurality of synthetic thatch members at least partially            FIG. 11A is top view of a first surface 402 of a synthetic
 overlaps both (i) at least a portion of the fused portion of the         thatch element 400 inaccordance with various embodiments;
 first one of the plurality of synthetic thatch members; and (ii)            FIG. 11B is a bottom view of the synthetic thatch element
 at least a portion of the fused portion of the second one of the         400 of FIG. 11A, illustrating a second surface 403;
 plurality of synthetic thatch members.                                      FIG. 11C is a top perspective view of the first surface 402
    According to various embodiments of the present inven                 of the synthetic thatch element 400 of FIG. 11A:
 tion a method of manufacturing a synthetic thatch member for                FIG. 11D is a side view of the synthetic thatch element 400
 use as a roofing material product is provided. The method of             of FIG. 11A:
 manufacturing comprises the steps of placing a molten poly                 FIG. 12A is top view of a first surface 502 of a synthetic
 mer material into a mold; an forming the synthetic thatch           10   thatch element 500 inaccordance with various embodiments;
 member from the molten polymer material, wherein the syn                    FIG. 12B is a bottom view of the synthetic thatch element
 thetic thatch member comprises: (i) a plurality of frond mem             500 of FIG. 12A, illustrating a second surface 503;
 bers, the frond members defining a first three-dimensional                  FIG. 12C is a top perspective view of the first surface 502
 Surface of the thatch member and a second three-dimensional              of the synthetic thatch element 500 of FIG. 12A;
 surface of the thatch member, the first and second surfaces         15      FIG. 13 is an illustration of certain initial steps of installing
 comprising opposing sides of the plurality of frond members;             a plurality of synthetic thatch elements 100, 200, 300, 400,
 (ii) a fused portion, the fused portion comprising a first por           and/or 500 atop a building structure 600;
 tion of each of the plurality of frond members, wherein each                FIG. 14 is an illustration of certain intermediate steps of
 of the first portions is connected relative to one another, Such         installing a plurality of synthetic thatch elements 100, 200,
 that the fused portion defines a substantially impermeable               300, 400, and/or 500 atop a building structure 600; and
 Surface; and (iii) a serrated portion, the Serrated portion being           FIG.15 is an illustration of certain finishing steps of install
 located Substantially adjacent the fused portion and compris             ing a plurality of synthetic thatch elements 100, 200, 300,
 ing a second portion of each of the plurality of frond mem               400, and/or 500 atop a building structure 600.
 bers, wherein each of the second portions is separated relative
 to one another, Such that a plurality of gaps are defined           25            DETAILED DESCRIPTION OF VARIOUS
 between each of the second portions of each of the plurality of                            EMBODIMENTS
 frond members; and the mold defines the structural configu
 ration of at least the plurality of frond members, the fused               Various embodiments of the present invention now will be
 portion, and the serrated portion.                                       described more fully hereinafter with reference to the accom
                                                                     30   panying drawings, in which some, but not all embodiments of
          BRIEF DESCRIPTION OF THE SEVERAL                                the inventions are shown. Indeed, these inventions may be
               VIEWS OF THE DRAWING(S)                                    embodied in many different forms and should not be con
                                                                          strued as limited to the embodiments set forth herein; rather,
    The accompanying drawings incorporated herein and                     these embodiments are provided so that this disclosure will
 forming a part of the disclosure illustrate several aspects of      35   satisfy applicable legal requirements.
 the present invention and together with the detailed descrip               Unless otherwise defined, all technical and scientific terms
 tion serve to explain certain principles of the present inven            used herein have the same meaning as commonly understood
 tion. In the drawings, which are not necessarily drawn to                by one of ordinary skill in the art to which this invention
 scale:                                                                   belongs. The terminology used in the description is for
    FIG. 1 is a view of a prior art synthetic thatch element 10      40   describing particular embodiments only and is not intended to
 and a natural palm frond 20, as referenced throughout for                be limiting to embodiments of the present invention. As used
 purposes of distinguishing various embodiments of the                    in the description, the singular forms “a,” “an and “the are
 present invention;                                                       intended to include the plural forms as well, unless the con
    FIG. 2 is a top view of a first surface 102 of a synthetic            text clearly indicates otherwise. The term 'or' is used herein
 thatch element 100 inaccordance with various embodiments;           45   in both the alternative and conjunctive sense, unless other
    FIG. 3 is a detailed top view of a fused portion 110 of the           wise indicated. The terms “illustrative' and “exemplary” are
 first surface 102 of the synthetic thatch element 100 of FIG.2:          used to be examples with no indication of quality level.
    FIG. 4 is a detailed top view of a serrated portion 120 of the           Unless otherwise indicated, all numbers expressing quan
 first surface 102 of the synthetic thatch element 100 of FIG.2:          tities of dimensions such as length, width, height, and so forth
    FIG. 5 is a top perspective view of the first surface 102 of     50   as used in the description are to be understood as being
 the synthetic thatch element 100 of FIG. 2:                              modified in all instances by the term “about.” Accordingly,
    FIG. 6 is another top perspective view of the first surface           unless otherwise indicated, the numerical properties set forth
 102 of the synthetic thatch element 100 of FIG. 2:                       in the description are approximations that may vary depend
    FIG. 7 is a bottom view of the synthetic thatch element 100           ing on the desired properties sought to be obtained in embodi
 of FIG. 2, illustrating a second surface 103;                       55   ments of the present invention. Notwithstanding that the
    FIG. 8 is a top view of a first surface 202 of a synthetic            approximate numerical ranges and parameters setting forth
 thatch element 200 inaccordance with various embodiments;                the broad scope of embodiments of the present invention, the
   FIG.9 is a detailed top view of the synthetic thatch element           numerical values set forth in the specific examples are
 200 of FIG. 8:                                                           reported as precisely as possible. Any numerical values, how
   FIG. 10A is top view of a first surface 302 of a synthetic        60   ever, inherently contain certain errors necessarily resulting
 thatch element 300 inaccordance with various embodiments;                from error found in their respective measurements.
    FIG. 10B is a bottom view of the synthetic thatch element
 300 of FIG. 10A, illustrating a second surface 303:                                              ELEMENT LIST
    FIG. 10C is a top perspective view of the first surface 302
 of the synthetic thatch element 300 of FIG. 10A:                    65     10 prior art synthetic thatch
    FIG.10D is a side view of the synthetic thatch element 300              20 prior art natural thatch
 of FIG. 10A:                                                               100 synthetic thatch element
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 29 of 39 PageID 53


                                        US 8,984,836 B2
                                                                                  6
   102 first Surface                                 510 fused portion
   103 second surface                                  512 plurality of frond members
   105 attachment portion                            520 serrated portion
   110 fused portion                                   522 plurality of frond members
     112 plurality of frond members                    528 plurality of gaps
     114 plurality of angled surfaces                530 first length
     116 plurality of ridges                         540 second length
     118 plurality of valleys                           550 base line
   120 serrated portion                                 560 end line
     122 plurality of frond members           10       570 fixed length fronds
     124 plurality of angled Surfaces                580 greatest total width
     126 plurality of ridges                         590 frond width
     128 plurality of gaps                           Structure of Various Embodiments
   130 first length                                  First Embodiment 100
   140 second length                          15      Turning now to FIG. 2, a synthetic thatch element 100
     150 short length fronds                       according to various embodiments is illustrated, comprising
     160 long length fronds                        at least a first surface 102, a second surface 103 (see FIG. 7),
     170 medium length fronds                      an attachment portion 105, a fused portion 110, and a serrated
   180 greatest total width                        portion 120. As may be understood from this figure, in con
   190 frond width                                 junction with FIG. 5, in certain embodiments, the synthetic
   200 synthetic thatch element                    thatch element 100 is generally configured such that the first
   202 first surface                               and second surfaces 102, 103 are opposing surfaces of the
   205 attachment portion                          element. As a result, in these and still other embodiments, the
   210 fused portion                               synthetic thatch element 100 is substantially two-dimen
     212 plurality of frond members           25   sional in shape, with the exception of certain ridges, Valleys,
   220 serrated portion                            and/or ripples, all as will be described in further detail below.
     222 plurality of frond members                   In various embodiments of the synthetic thatch element
     228 plurality of gaps                         100, the attachment portion 105 is generally positioned adja
   230 first length                                cent an upper edge of the element, namely where a plurality of
   240 second length                          30   fused frond members 112 (as will be described later herein)
   250 plurality of ripples                        converge and terminate. In this manner, according to certain
   300 synthetic thatch element                    embodiments, the attachment portion 105 is configured to
   302 first Surface                               minimize inadvertent divergence of one or more of the fused
   303 second surface                              frond members 112, whether such be due to age, use, or
   305 attachment portion                     35   otherwise. When FIGS. 2 and 7 are viewed in conjunction
   310 fused portion                               with one another, it should be understood that the attachment
     312 plurality of frond members                portion 105 folds over the upper edge of the synthetic thatch
   320 serrated portion                            element 100, thereby covering at least a minimal portion of
     322 plurality of frond members                both the first surface 102 and the second surface 103 of the
     328 plurality of gaps                    40   element.
   330 first length                                   Returning to FIG. 2, with reference also to FIG. 5, the
   340 second length                               attachment portion 105 may be configured in various embodi
     350 short length fronds                       ments to provide a dedicated portion that is desirable for
     360 long length fronds                        attachment of the synthetic thatch element 100 to a building
     370 medium length fronds                 45   roofing structure. For example, upon installation, as will be
   380 greatest total width                        described in further detail below, the synthetic thatch element
   390 frond width                                 100 may be operatively affixed to the roofing structure at least
   400 synthetic thatch element                    adjacent the attachment portion 105. In certain embodiments,
   402 first surface                               Such affixing may be via Staples, nails, or the like, while in
   403 second surface                         50   other embodiments, such affixing may be selectively remov
   405 attachment portion                          able, via, for example, Velcro, adhesives, or the like. It should
   410 fused portion                               be understood, however, that these are non-limiting examples
     412 plurality of frond members                and the synthetic thatch element 100 may be affixed to a
   420 serrated portion                            roofing structure (or otherwise) in any of a variety of means,
     422 plurality of frond members           55   as described in further detail below. It should also be under
     428 plurality of gaps                         stood that other portions of the synthetic thatch element 100
   430 first length                                may likewise and/or alternatively be used to affix the element,
   440 second length                               as may be desirable for particular applications, particularly so
     450 short length fronds                       in those embodiments that may not necessarily include an
     460 long length fronds                   60   attachment portion (see e.g., FIGS. 12A-C, as will be
     470 medium length fronds                      described in further detail below).
   480 greatest total width                           In various embodiments of the synthetic thatch element
   490 frond width                                 100, the first surface 102 may comprise the respective fused
   500 synthetic thatch element                    and serrated portions 110, 120. In certain embodiments, the
   502 first Surface                          65   fused portion 110 may substantially correspond to an upper
   503 second Surface                              oriented or intermediate portion of the element 100, extend
   505 attachment portion                          ing from the attachment portion 105 to the serrated portion
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 30 of 39 PageID 54


                                                        US 8,984,836 B2
                                 7                                                                         8
 120, as will be described further below. In certain embodi                Substantially less than or more than two (2) feet, as may be
 ments, the fused portion 110 may comprise a plurality of                  desirable for particular applications. In still other embodi
 frond members 112, extending longitudinally from the                      ments, the length 130 may be in a range from approximately
 attachment portion 105 to the serrated portion 120. In this               1 foot to 3 feet. An exemplary dimension of the length 130 is
 manner, in these and other embodiments, the fused portion                 twenty-one (21) inches. That being said, it should be under
 110 is configured to substantially resemble a palm frond, with            stood that any of a variety of lengths 130 may be incorporated
 the plurality of frond members 112 representing the indi                  for the fused portion 110 of the synthetic thatch element 100,
 vidual frond “leaves, as may also be understood with refer                as may be beneficial for particular applications.
 ence, by analogy, to FIG.1. In the fused portion 110, each of                Remaining with FIG. 6, but with reference also to FIG. 4,
 the plurality of frond members 112 are positioned substan            10
                                                                           the fused portion 110 according to various embodiments may
 tially adjacent one another (i.e., fused), as will be described in        have a greatest width 180, which may be used in conjunction
 further detail below.
    Returning to FIG. 2 and with further reference to FIG.3, it            with the length 130 to at least in part define a surface area
 may be seen that various embodiments of the plurality of                  covered by the fused portion. In at least the illustrated
 frond members 112 of the fused portion 110 are formed from           15   embodiment, the total Surface area coverage may be approxi
 a plurality of angled Surfaces 114. In certain embodiments,               mately one (1) Square foot. To obtain such exemplary cover
 the plurality of angled Surfaces 114 are alternating in orien             age, the greatest width 180 may be, in certain embodiments,
 tation, with adjacently positioned surfaces being oppositely              roughly two (2) feet. In other embodiments, the greatest width
 positioned (e.g., one angled upwardly and the next angled                 180 may be may be in a range from approximately 1 foot to 3
 downwardly or vice versa). In this manner, the plurality of               feet. An exemplary dimension of the greatest width 180 is
 angled Surfaces 114 form a plurality of corresponding ridges              twenty-two (22) inches. That being said, it should be under
 116 and valleys 118, giving to the synthetic thatch element               stood that any of a variety of greatest widths 180 may be used
 100 the resemblance of a natural thatch element having indi               for the fused portion 110 of the synthetic thatch element 100,
 vidually formed fronds and/or reeds.                                      as may be beneficial for particular applications.
    With particular reference to FIG.3, it should be understood       25      Still further, it should be understood that according to
 that the plurality of ridges 116 are formed at the intersection           various embodiments, the exemplary total Surface area of the
 of Successively positioned upwardly and then downwardly                   fused portion 110 of approximately one (1) square foot is
 oriented angled Surfaces 114. In a similar fashion, according             obtained due at least in part to the narrowing arc of the fused
 to various embodiments, the plurality of valleys 118 are                  portion 110 nearer the attachment portion 105, as compared
 formed at the intersection of Successively positioned down           30   to the greatest width 180, which is typically further adjacent
 wardly and then upwardly oriented angled surfaces 114. In                 the serrated portion 120. As such, the width of the fused
 this manner, the successive ridges 116 and valleys 118 are                portion 110 may be substantially less than the greatest width
 likewise alternating, as were the respective angles of the                180 substantially adjacent the attachment portion 105.
 plurality of angled Surfaces 114. For example, moving from                   Varying width along the length of the fused portion 110
 the left, a ridge 116 would be followed by a valley 118, which       35   enables variation in the total surface area that is covered by
 would then be followed by another ridge 116, so forth and so              the fused portion 110 and thus that surface area of an associ
 on. In these and other embodiments, such a configuration of               ated roofing structure which is rendered impervious by the
 alternating ridges 116 and valleys 118 further contributes to             fused portion. In certain embodiments, the total Surface area
 the degree of resemblance the synthetic thatch element 100                may be substantially less than or more than the exemplary one
 has with traditional natural thatch elements. It should further      40   (1) Square foot. In other embodiments, the Surface area may
 be understood that in the fused portion 110, the respective               range from "/2 square foot to five square feet. That being said,
 valleys 118 in certain embodiments are those particular fea               it should be understood that any of a variety of surface areas
 tures of the frond members 112that are “fused’ relative to one            defined at least in part by length 130 and greatest width 180
 another so as to form an impermeable Surface, as will be                  may be incorporated within the synthetic thatch element 100,
 described in further detail below.                                   45   as may be beneficial for particular applications.
    Indeed, according to various embodiments, the fused por                   Remaining still further with FIG. 4, it should further be
 tion 110 may be configured to be substantially impervious. In             understood that within the fused portion 110 (and even addi
 this manner, the fused portion 110 may prevent moisture or                tionally within the serrated portion), each of the plurality of
 other external elements (e.g., rain, dirt, or the like) from              frond members 112,122 may have a width 190, determined at
 passing through the element and to the interior of a structure       50   least in part by the dimensions of the greatest width 180. It
 upon which the element is mounted. In certain embodiments,                should be understood that in certain embodiments, like the
 the successive ridges 116 and/or valley 118 of the plurality of           greatest width, the frond member widths 190 may likewise
 angled surfaces 114 of the fused portion 110 may be individu              taper towards the attachment portion 105. In one exemplary
 ally fused relative to one another so as to form the impervious           embodiment, the width 190 is roughly one (1) inch where the
 surface of the fused portion 110. Of course, in other embodi         55   greatest width 180 is twenty-two (22) inches, resulting in
 ments, the fused portion 110 or even the synthetic thatch                 approximately twenty-two (220 frond members 112, 122
 element 100 in its entirety may be formed as a single unitary             across the fused and serrated portions of the element 100. Of
 piece, as will be described in further detail below with refer            course, in other embodiments, the width 190 may range from
 ence to at least FIGS. 10A-D. It should be understood that for            approximately /2 inch to 3 inches, as may be desirable for a
 any Such configurations, the “fused’ and/or unitary nature of        60   particular application. In such embodiments, the greatest
 the fused portion 110 substantially contributes to the imper              width 180 may experience a resulting reduction or increase in
 viousness thereof and also of the element 100 in its entirety.            dimension. In still other embodiments, the width 190 of each
    Referring momentarily to FIG. 6, various embodiments of                individual frond member and the greatest width 180 of the
 the synthetic thatch element 100 may be configured such that              fused portion in its entirety may be independent relative to
 the fused portion 110 has a specific length 130. In certain          65   one another, in which case an increase in the width 190 with
 embodiments, the length 130 may be approximately two (2)                  a fixed greatest width 180 will result in a fewer number of
 feet, while in other embodiments the length 130 may be                    individual frond members. Of course, any of a variety of
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 31 of 39 PageID 55


                                                      US 8,984,836 B2
                                                                                                      10
 interrelationships between these and other dimensions of the              Remaining with FIG. 4, it should be understood that the
 fused portion may be envisioned, all as within the scope of the        gaps 128 and their associated widths are formed, at least in
 present invention.                                                     part, due to a narrowing taper of the width of each of the
    Returning to FIG. 2, as previously mentioned, in various            plurality of frond members 122 between the fused portion and
 embodiments of the synthetic thatch element 100, the first        5    the lower edge of the element 100. In other words, nearer the
 surface 102 may comprise the respective fused and serrated             lower edge, the gaps 128 increase in width and the frond
 portions 110, 120. In certain embodiments, the serrated por            members 122 decrease in width until coming to an end at a
 tion 120 may substantially correspond to a lower portion of            Substantially tip-shaped portion. In this manner, it should be
 the element 100, extending from the fused portion 110 to a             understood that the frond width 190, as described previously
 lower edge of the element, as will be described further below.    10   herein with respect to the fused portion 110 does not extend
 In certain embodiments, the serrated portion 120 may com               the length of the element 100, but instead decreases gradually
 prise a plurality of frond members 122, extending longitudi            upon passage into the serrated portion 120. As a non-limiting
 nally from the fused portion 110 to a lower edge of the                example, for a frond member 112 having a width 190 of
 element. In this manner, in these and other embodiments, the           approximately one (1) inch, the average width thereof upon
 serrated portion 120 is configured to substantially resemble a    15   passage into the serrated portion (and thus referred to as frond
 palm frond, with the plurality of frond members 122 repre              member 122) may be approximately /2 inch, with the greatest
 senting the individual frond “leaves, as may be understood             width occurring substantially adjacent the fused portion 110
 with reference to FIG.1. That being said, in contrast with the         and the Smallest width (e.g., a point) occurring Substantially
 frond members 112 of the fused portion 110, the frond mem              adjacent a lower end of the element 100.
 bers 122 are not fused relative to one another, as will be               It should further be understood from at least FIG. 2 that
 described in further detail below.                                     according to various embodiments each respective frond
    Remaining with FIG. 2 and with further reference to FIG.            member 112 of the fused portion 110 corresponds to and
 4, it may be seen that various embodiments of the plurality of         substantially mates with a respective frond member 122 of the
 frond members 122 of the serrated portion 120 are formed               serrated portion 120, such that together the respectively
 from a plurality of angled Surfaces 124. In certain embodi        25   paired members 112, 122, each travel an entirety of the length
 ments, the plurality of angled Surfaces 124 are alternating in         of the synthetic thatch element 100. In certain embodiments,
 orientation, with adjacently positioned surfaces being oppo            each of the respective angled Surfaces 114, 124 correspond to
 sitely positioned (e.g., one angled upwardly and the next              and substantially mate with one another in substantially the
 angled downwardly or vice versa). In this manner, the plural           same manner, as do at least the plurality of ridges 116,126. Of
 ity of angled Surfaces 124 form a plurality of corresponding      30   course, it should be understood that in these and still other
 ridges 116, giving to the synthetic thatch element 100 the             embodiments the correspondence and mating between these
 resemblance of a natural thatch element having individually            respective frond members and elements may be seamless,
 formed fronds and/or reeds.                                            Such that visibly speaking no distinction is perceivable
    Remaining with FIG. 4, it should be understood that, in             between the two on an exemplary manufactured synthetic
 contrast with the ridges and valleys (116, 118) formed by the     35   thatch element 100.
 frond members 112 of the fused portion 110, the plurality of              Returning to FIG.4, it should further be understood that the
 frond members 122 of the serrated portion 120 form succes              plurality of ridges 126 of the serrated portion 120 cause each
 sive ones of a plurality of gaps 128 as opposed to Valleys. In         frond member 122 to extend upwardly toward the ridges 126
 certain embodiments, as is particular evident from at least            on the first surface 102 of the synthetic thatch element 100.
 FIG. 4, but also FIGS. 5 and 6, such is due to the frond          40   Such in these and other embodiments, causes the frond mem
 members 122 being serrated relative to one another, so as to           bers 122 to substantially resemble raised leaves, reeds, or
 resemble individually extending fronds, reeds, or leaves. In           fronds of naturally occurring thatch elements. As such, and as
 other words, adjacently positioned downwardly and then                 will be described in further detail below, the frond members
 upwardly oriented angled Surfaces 124 do not physically                122 will be inverted when viewed relative to the second
 contact one another, but instead are spaced relative to one       45   surface 103. In other words, in certain embodiments, the
 another a particular distance.                                         frond members 122 may be configured to form a plurality of
    According to various embodiments, the distance between              ridges 126 on a first surface 102 of the element and a plurality
 (e.g., the width of the gaps 128 between) successive frond             of valleys (not numbered) on a second surface 103 of the
 members 122 of the serrated portion 120 may vary across the            element. Of course, it should be understood that the frond
 width of the synthetic thatch element 100 and also along the      50   members 122 may be alternatively configured such that, as a
 length of the element. In other words, as is evident from at           non-limiting example, ridges 126 are formed relative to the
 least FIG.4, the frond members 122 are closer relative to one          second surface 103, as may be desirable for a particular appli
 another substantially adjacent the fused portion 112, while            cations.
 growing increasingly further apart along their length toward               Referring now more specifically to FIG. 6, various embodi
 the lower edge of the synthetic thatch element 100. Of course,    55   ments of the synthetic thatch element 100 may be configured
 it should be understood that the distance between successive           such that the serrated portion 120 has a specific length 140. In
 frond members 122 need not linearly and/or regularly expand            certain embodiments, the length 140 may be approximately
 along their length, but may instead expand and retract in an           one (1) foot, while in other embodiments the length 140 may
 irregular fashion, so as to better resemble the irregularities         be substantially less than or more than one (1) foot, as may be
 found in natural thatch elements. Such as those seen as (20) in   60   desirable for particular applications. In still other embodi
 FIG. 1. Still further, it should be understood from FIG. 4 in          ments, the length 140 may be in a range from approximately
 conjunction with FIG. 6, that the serrated portion 120, in              /2 foot to 3 feet. That being said, it should be understood that
 contrast with the fused portion 110 is generally configured to         any of a variety of lengths 140 may be incorporated within the
 not be substantially impervious. In this manner, the Serrated          synthetic thatch element 100, as may be beneficial for par
 portion 120 may be layered atop adjacently positioned fused       65   ticular applications.
 portions 110 (e.g., of adjacently positioned synthetic thatch              Remaining with FIG. 6, it should also be understood that
 elements 100), as will be described in further detail below.           the length 140 may vary across frond members 122, with
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 32 of 39 PageID 56


                                                       US 8,984,836 B2
                                 11                                                                     12
 various short length fronds 150, long length fronds 160, and            tive proportions of the fused portion 110 and the serrated
 medium length fronds 170 being interspaced relative to one              portion 120 of various synthetic thatch elements 100 may
 another across the total width of the serrated portion 120. In          further vary, whether in a regular and/or irregular fashion. In
 certain embodiments, the majority of the short length fronds            certain embodiments, the fused portion 110 may be config
 150 may be substantially adjacent the side edges of the ele             ured to comprise approximately 60% of the surface area of the
 ment, so as to provide a slightly arc-shaped structure to the           synthetic thatch element 100 in its entirety, with the serrated
 element, further mirroring that of the natural palm fronds of           portion 120 comprising the remainder. However, in other
 for example, FIG.1. That being said, it should be understood            embodiments, the fused portion 110 may be substantially less
 that according to various embodiments, the variable length              than or more than approximately 60% of the surface area of
 fronds 150, 160, and 170 may be essentially randomly dis           10   the element 100. In still other embodiments, the fused portion
 persed across the width of the element, so as to avoid a                110 may range from 40% to 80% of the surface area of the
 pre-manufactured appearance.                                            element 100, as may be desirable for particular applications.
    Generally speaking, the average length across the various            In one exemplary embodiment, the total width of the element
 length fronds 150, 160, and 170 according to various embodi             100 may be approximately twenty-two (22) inches and its
 ments Substantially equates to the length 140. As such, in the     15   total length may be thirty-two (32) inches, the fused portion
 exemplary embodiment in which the length 140 is substan                 having a length therein of approximately twenty-one (21)
 tially one (1) foot, it should be understood that the length 150        inches and the Serrated portion having a length therein of
 will be less than one (1) foot, the length 160 will be approxi          approximately eleven (11) inches, thereby resulting in the
 mately one (1) foot, and the length 170 will be greater than            Serrated portion comprising approximately 34% of the total
 one (1) foot. Any of a variety of variations may be envisioned,         surface area of the element 100. Other combinations may be
 where perhaps two of the three types of fronds may be greater           envisioned, all as within the scope of the present invention.
 than the length 140, with the third being much less than the               In various embodiments, as may be understood perhaps
 length; or vice versa; or any combination thereof, as may be            best from FIG. 5 (or from FIG. 10D by analogy, as described
 desirable for particular applications.                                  later herein), the synthetic thatch element 100 may be con
    Still further, when viewing FIG. 6 in conjunction with at       25   figured to be approximately /16 of an inch thick across the
 least FIGS. 2 and 4, it should further be understood that the           entirety of its two-dimensional Surface area. Of course, in
 length 140 of the serrated portion 120 may, according to                other embodiments, the thickness of the element 100 may be
 various embodiments fluctuate across a width of the synthetic           slightly more or less than /16 of an inch, as may be desirable
 thatch element 100, due at least in part to the varying lengths         for particular applications. In still other embodiments, the
 150, 160, 170, as previously described herein. In certain          30   thickness may be substantially more than /16 of an inch,
 embodiments, for example, the length 140 of the serrated                although likely never substantially less than /16 of an inch due
 portion 120 may increase toward a central portion of the                to stability and rigidity concerns. In various embodiments, it
 synthetic thatch element 100, tapering to a shorter length              should be understood that the thickness, like the widths of
 adjacent the opposing side edges of the element, as is particu          certain frond members, may taper from a relatively thicker
 larly evident from FIG. 4. Of course, it should be understood      35   thickness Substantially adjacent the attachment portion to a
 that the length 140 may further vary in regular and/or irregular        Substantially negligible thickness adjacent the tip/end of the
 fashions across the entirety of the synthetic thatch element            Serrated portion. In Such embodiments, the average thickness
 100, as may be desirable for particular applications. Indeed,           may be approximately /16 of an inch, although still other
 Such regular and/or irregular variations across certain ele             exemplary thicknesses may be adopted, depending upon the
 ments and/or between different elements, contributes in these      40   nature of particular applications.
 and still other embodiments to the resemblance of the syn                  Referring back now to FIG. 2, it should be understood that
 thetic thatch element 100 to naturally occurring thatch ele             various components of the synthetic thatch element 100 may,
 ments, as have been previously described herein.                        according to various embodiments, be constructed from a
    Remaining with FIG. 6, but with reference also to FIG. 5,            single piece of material, with perhaps the exception, in certain
 the serrated portion 120 according to various embodiments          45   embodiments, of the attachment portion 105, which may later
 may also have a width (visible, but not numbered), which may            (e.g., after molding) fused to the remainder of the element. In
 be used in conjunction with the length 140 to define a surface          other embodiments, however, it may be beneficial to indi
 area covered by the serrated portion. As may be seen from at            vidually form certain portions or components of the synthetic
 least FIG.4, the width of the serrated portion may correspond           thatch element 100, only to fuse the respective portions or
 substantially to the greatest width 180 of the fused portion       50   components upon fabrication and prior to use. Each of these
 110 in certain embodiments, although the serrated width may             and various alternative methods of formation will be
 be greater than width 180 in other embodiments, such as that            described in further detail below and as such, should not be
 of FIG. 11A. That being said, in at least the illustrated               considered limiting with regard to the structural configuration
 embodiment of FIGS. 4 and 6, the surface area of the serrated           of the element 100. As yet another non-limiting example,
 portion may be approximately one (1) Square foot. Ofcourse,        55   each of the frond members 112 may be individually formed,
 in certain embodiments, the Surface area of the Serrated por            only to later (e.g., after molding) be fused relative to one
 tion 120 may be substantially less than or more than one (1)            another. Of course, to maximize imperviousness, the frond
 square foot, as may be desirable for particular applications. In        members 112 may be molded from a single piece of material,
 other embodiments, the Surface area may range from /2                   as will be described in further detail below with respect to at
 square foot to five square feet. That being said, it should be     60   least FIGS. 10A-D.
 understood that any of a variety of Surface areas defined at              For various embodiments of the synthetic thatch element
 least in part by length 140 may be incorporated within the              100, with reference to FIG.7, it should be understood that the
 synthetic thatch element 100, as may be beneficial for par              second surface 103 of the element may be, according to
 ticular applications.                                                   various embodiments, Substantially a minor image of the first
    Returning now to FIG. 6, but also referring to FIG. 2, it may   65   surface 102, as has been described in detail herein above. For
 be further seen that beyond the above-described variations in           example, in certain embodiments, the second surface 103
 lengths 130, 140 and/or frond members 112, 122 the rela                 may likewise comprise an attachment portion 105, a fused
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 33 of 39 PageID 57


                                                       US 8,984,836 B2
                               13                                                                      14
 portion 110, and a serrated portion 120 substantially the same          212 of the fused portion 210, the plurality of frond members
 in structure, shape, and/or configuration as that of the first          (not numbered, but as may be understood by analogy to 122
 surface 102. Indeed, it should be understood that the first and         of element 100) of the serrated portion 220, the plurality of
 second surfaces 102,103 are merely opposing sides of single             gaps 228 of the serrated portion 220, the first length 230, the
 attachment portions 105, fused portions 110, and/or serrated       5    second length 240 (including any short, medium, or long
 portions 120, and that a single synthetic thatch element 100,           lengths included there; not numbered, but as may be under
 in these and still other embodiments may include only one of            stood by analogy to 150, 160, and 170, respectively), and/or
 Such features (versus two).                                             any combination thereof may be substantially the same in
    As such, it should be further understood that where ridges           structure, shape, and/or configuration to the plurality of frond
 and/or valleys were described previously herein with respect       10   members 112 of the fused portion 110, the plurality of frond
 to first surface 102, such ridges and/or valleys, when viewed           members 122 of the serrated portion 120, the plurality of gaps
 with respect to the second surface 103, will form mirror                128 of the serrated portion 120, the first length 130, the
 images thereof. For example, each of the plurality of ridges            second length 140, the short length fronds 150, the long
 116 of the fused portion 110 and/or the ridges 126 of the               length fronds 160, and/or the medium length fronds 170 of the
 serrated portion 120 will appears as valleys when viewed           15   synthetic thatch element 100, as illustrated in FIGS. 2-7 and
 from the second surface 103 as opposed to the first surface             discussed previously herein.
 102. Similarly, in these and still other embodiments, the angle            Alternatively, any one or combination of Such features (or
 surfaces 114, 124, will likewise be oppositely oriented (e.g.,          still further features) may be in some fashion substantially
 upwardly oriented relative to the first surface, but down               and/or minimally different in structure, shape, and/or con
 wardly oriented relative to the second surface.                         figuration from that of corresponding features of the synthetic
    At least one advantage of Such a configuration is that the           thatch element 100 illustrated in FIGS. 2-7 and discussed
 natural thatch structure of the first surface 102, which may be         above, provided such does not depart from the inherent scope
 installed as an outward facing Surface on an associated struc           and intent of the various embodiments. Indeed, it should
 ture, also exists on the opposing second Surface 103. In Such           generally be understood that in at least the illustrated embodi
 scenarios, where the second surface 103 may be installed as        25   ment, the primary distinction between elements 100, 200 lies
 an inward facing Surface on an open frame structure, the                in the plurality of irregularities 250, as previously described
 natural thatch structure of the second surface 103 is likewise          in detail herein. In these and still other embodiments, it should
 visible. Such is in contrast with traditional synthetic thatch          be further understood that relative dimensions of various
 elements, which possess a Substantially planar second Sur               features may be analogous to those corresponding features of
 face, even though Such may be visible on associated struc          30   element 100, as also previously described herein.
 tures.                                                                    Third Embodiment 300
   Second Embodiment 200                                                    Turning now to FIGS. 10A-D, a synthetic thatch element
    Turning now to FIGS. 8 and 9, a synthetic thatch element             300 according to various embodiments is illustrated, com
 200 according to various embodiments is illustrated, com                prising at least a first surface 302, a second surface 303 (see
 prising at least a first Surface 202, a second Surface (not        35   FIG. 10B), an attachment portion 305, a fused portion 310,
 shown, but understood by analogy to the second surface 103              and a serrated portion 320.
 of the first embodiment 100, as previously described herein),              As may be understood from these figures, the synthetic
 an attachment portion 205, a fused portion 210, and a serrated          thatch element 300 may, according to various embodiments,
 portion 220. As may be understood from these figures, the               differ primarily from the synthetic thatch element 100 of
 synthetic thatch element 200 may, in certain embodiments,          40   FIGS. 2-7 in that it may be made from a single piece of
 further comprise a plurality of irregularities 250 formed on            material, as opposed to a plurality of individual “frond' por
 one or both of the first and second surfaces of the element. In         tions that may be arranged and/or fused relative to one
 these and still other embodiments, the plurality of irregulari          another in either a “fused’ or "serrated fashion to form the
 ties 250 may comprise any combination or variation of the               element 100, all as previously described herein.
 non-limiting examples of bumps, dips, ripples, undulations,        45      In certain embodiments, yet another distinction exists in
 waves, or the like, as may best be seen, perhaps from FIG. 9.           that although certain embodiments of the element 100 have
    Remaining with FIG. 9, it may further be understood that             been described previously herein as having a relatively fixed
 the plurality of irregularities 250 may be scattered across the         thickness (e.g., /16 inch), the thickness of the element 300
 width and length of the first surface 202 (and/or second sur            may vary along its length. In at least the illustrated embodi
 face) of the synthetic thatch element 200. According to vari       50   ment, a taper of the thickness is evident, ranging from a
 ous embodiments, the irregularities 250 may be randomly                 thickest portion Substantially adjacent the attachment portion
 positioned, while in other embodiments, such may be posi                305 to a thinnest portion substantially adjacent the lower tip
 tioned relative to a predetermined pattern or frequency, as             (not numbered). Of course, the taper may further vary
 may be desirable for particular applications. In these and still        wherein the element 300 may, according to still other embodi
 other embodiments, however, it should be understood that the       55   ments, incorporate one or more ripples, such as the ripples
 irregularities 250 may be located on either the fused portion           250 of element 300. Indeed, in still other embodiments, any of
 210 or the serrated portion 220 of the synthetic thatch element         a variety of variations in local thicknesses of the element 300
 200, or even across some percentage of both portions. Of                may be envisioned, as may be desirable for particular appli
 course, across any and all of these and even other envisioned           cations.
 embodiments, the irregularities 250 are configured to further      60      AS Such, it should be understood that the remaining struc
 facilitate the resemblance of the synthetic thatch element 200          tural features illustrated in FIGS. 10A-D, including, but not
 to naturally occurring thatch elements such as the palm frond           limited to the plurality of frond members 312 of the fused
 (20) of FIG. 1, as also previously described herein.                    portion 310, the plurality of frond members 322 of the ser
    Remaining still with FIGS. 8 and 9, in the various configu           rated portion 320, the plurality of gaps 328 of the serrated
 rations of the embodiment 200 illustrated in those figures, it     65   portion 320, the first length 330, the second length 340, the
 should be understood that any remaining structural features,            short length fronds 350, the long length fronds 360, the
 including, but not limited to the plurality of frond members            medium length fronds 370, the greatest total width 380, the
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 34 of 39 PageID 58


                                                       US 8,984,836 B2
                               15                                                                      16
 individual frond width 390, and/or any combination thereof              150, the long length fronds 160, the medium length fronds
 may be substantially the same in structure, shape, and/or               170, the greatest total width 180, and/or the individual frond
 configuration to the plurality of frond members 112 of the              width 190 of the synthetic thatch element 100, as illustrated in
 fused portion 110, the plurality of frond members 122 of the            FIGS. 2-7 and discussed above.
 serrated portion 120, and/or the plurality of gaps 128 of the      5       Alternatively, any one or combination of such features may
 serrated portion 120, the first length 130, the second length           be substantially the same as those corresponding features of
 140, the short length fronds 150, the long length fronds 160,           either of synthetic thatch elements 200 or 300 and/or any
 the medium length fronds 170, the greatest total width 180,             combination thereof. For example, the synthetic thatch ele
 and/or the individual frond width 190 of the synthetic thatch           ment 400 may comprise a plurality of ripples analogous to
 element 100, all as illustrated in FIGS. 2-7 and discussed         10   ripples 250 of element 200, as described previously herein. In
 above. Alternatively, any one or combination of such features           these and still other embodiments, it should be further under
 may be substantially the same as those corresponding fea                stood that relative dimensions of various features may be
 tures of synthetic thatch element 200. For example, the syn             analogous to those corresponding features of any one of ele
 thetic thatch element 300 may further comprise a plurality of           ments 100, 200 or 300, as previously described herein.
 ripples, such as the ripples 250 of element 200, as described      15      Of course, it should also be understood that any combina
 previously herein.                                                      tion of the structural features of element 400 (or still further
    Of course, it should also be understood that any combina             features) may be in some fashion Substantially and/or in some
 tion of the structural features of element 300 (or still further        degree different in structure, shape, and/or configuration
 features) may be in some fashion Substantially and/or in some           from that of corresponding features of the synthetic thatch
 degree different in structure, shape, and/or configuration              elements 100 or 200 or 300, provided such does not depart
 from that of corresponding features of the synthetic thatch             from the scope and intent of the various embodiments.
 elements 100 or 200, provided such does not depart from the             Indeed, it should generally be understood that in at least the
 Scope and intent of the various embodiments. Indeed, it                 illustrated embodiment of FIGS. 11A-D, the primary distinc
 should generally be understood that in at least the illustrated         tion between element 400, as compared to elements 100, 200,
 embodiment of FIGS. 10A-D, the primary distinction                 25   300 lies in the more “fan-like configuration, as described
 between element 300, as compared to elements 100, 200 lies              immediately above, and as due at least in part to the transla
 in formation thereof from a single piece of material, as                tion of the greatest width 480 such that it occurs substantially
 opposed to fusing of individual pieces of material (e.g. frond          within the serrated portion 420 versus the fused portion 410 of
 portions) into a single element. In these and still other               the element.
 embodiments, it should be further understood that relative         30     Fifth Embodiment 500
 dimensions of various features may be analogous to those                   Turning now to FIGS. 12A-C, a synthetic thatch element
 corresponding features of elements 100 or 200, as previously            500 according to various embodiments is illustrated, com
 described herein.                                                       prising at least a first surface 502, a second surface 503
   Fourth Embodiment 400                                                 (shown in FIG. 12B), a fused portion 510, and a serrated
    Turning now to FIGS. 11A-D, a synthetic thatch element          35   portion 520.
 400 according to various embodiments is illustrated, com                   As may be understood from these figures, the synthetic
 prising at least a first surface 402, a second surface 403              thatch element 500 may, according to various embodiments,
 (shown in FIG. 11B), an attachment portion 405, a fused                 differ primarily relative to the elements 100, 200,300,400 as
 portion 410, and a serrated portion 420.                                have been described previously herein, in that the element
    As may be understood from these figures, the synthetic          40   500 may (1) comprise frond members 522 of substantially
 thatch element 400 may, according to various embodiments,               uniform length 555; and (2) not necessarily comprise an
 differ primarily relative to the elements 100, 200,300, as have         attachment portion (see e.g., FIG. 2). With respect to the
 been described previously herein, in that the element 400 may           attachment portion (or lack thereof), it should be understood
 have its greatest width 480 substantially within the serrated           that according to certain embodiments, the plurality of frond
 portion 420, versus alternative embodiments (e.g., element         45   members 512, 522 may be integrally formed (e.g., molded)
 100) wherein the greatest width (e.g., width 180) lies substan          from a single piece of material (see also third embodiment
 tially within the fused portion of the element. In this manner,         300), thus at least in part eliminating the need for incorporat
 it should be understood that the primary advantage of Such a            ing an attachment portion to retain the same relative to one
 configuration is a broader coverage of the Serrated portion             another. In these and still other embodiments, the element 500
 than otherwise possible, resulting in a more “fan-like' struc      50   may be attached to an associated building structure at any
 tural configuration of the element 400, as compared to the              desirable location upon the element itself, without regard to
 generally fixed width structural configuration of at least the          any attachment portion, which might likewise be reserved in
 serrated portion of element 100.                                        at least certain embodiments for mounting mechanisms, as
    That being said, it should be understood that the remaining          previously described herein.
 structural features illustrated in FIGS. 11A-D, including, but     55      Still further, according to various embodiments, the ele
 not limited to the plurality of frond members 412 of the fused          ment 500 may comprise frond members 522 within the ser
 portion 410, the plurality of frond members 422 of the ser              rated portion 520 that are all of substantially the same length
 rated portion 420, the plurality of gaps 428 of the serrated            555 (e.g., a fixed length versus individual frond members of
 portion 420, the first length 430, the second length 440, the           variable length), extending from a separation line 550
 short length fronds 450, the long length fronds 460, the           60   demarking the serrated portion relative to the fused portion
 medium length fronds 470, the individual frond width 490,               510 and to a tip line 560. In certain embodiments, the length
 and/or any combination thereof may be substantially the                 555 may be approximately one (1) foot, while in other
 same in structure, shape, and/or configuration to the plurality         embodiments the length 555 may be substantially less than or
 offrond members 112 of the fused portion 110, the plurality             more than one (1) foot, as may be desirable for particular
 offrond members 122 of the serrated portion 120, and/or the        65   applications. In still other embodiments, the length 555 may
 plurality of gaps 128 of the serrated portion 120, the first            be in a range from approximately /2 foot to 3 feet. That being
 length 130, the second length 140, the short length fronds              said, it should be understood that any of a variety of lengths
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 35 of 39 PageID 59


                                                        US 8,984,836 B2
                                17                                                                        18
 555 may be incorporated within the synthetic thatch element               or desirable for particular applications. Still further, it should
 500, as may be beneficial for particular applications. In at              be understood that while certain embodiments may be solidly
 least the illustrated embodiment, the length 555 is approxi               formed, others may incorporate hollow portions and/or inter
 mately eleven (11) inches.                                                nal cavities between and within the synthetic thatch elements
    All of the above being said, it should be understood that the          100, 200, 300, 400, and/or 500, whether for structural weight
 remaining structural features illustrated in FIGS. 12A-C,                 considerations or otherwise.
 including, but not limited to the plurality of frond members                 Various embodiments of synthetic thatch elements 100,
 512 of the fused portion 510, the plurality of frond members              200, 300, 400, and/or 500 may contain one or more additional
 522 of the serrated portion 520, the plurality of gaps 528 of the         ingredients beyond the above-described polymers, as may be
 serrated portion 520, the first length 530, the greatest width       10   desirable for certain applications. Non-limiting examples of
 580, the individual frond width 490, and/or any combination               Such ingredients include plasticizers, flame retardant addi
 thereof may be substantially the same in structure, shape,                tives, UV light stabilizers, pigments, clays, dyes, beads, rein
 and/or configuration to the plurality of frond members 112 of             forcements, foaming agents, and/or colorants. In certain
 the fused portion 110, the plurality of frond members 122 of              embodiments, the synthetic thatch elements 100, 200, 300,
 the serrated portion 120, and/or the plurality of gaps 128 of        15   400, and/or 500 may contain natural-appearing color varie
 the serrated portion 120, the first length 130, the greatest total        gation, or a mix of two or more Solid colors to create desirable
 width 180, and/or the individual frond width 190 of the syn               color blends, hues, and/or highlights. In other embodiments,
 thetic thatch element 100, as illustrated in FIGS. 2-7 and                any of a variety of type and number of colors may be incor
 discussed above.                                                          porated, provided such substantially replicate natural flora
    Alternatively, any one or combination of such features may             within a building product’s natural habitat. It should, of
 be substantially the same as those corresponding features of              course, be understood that color variegation may be within an
 either of synthetic thatch elements 200, 300, or 400, and/or              individual thatch element 100, 200, 300, 400, and/or 500
 any combination thereof. For example, the synthetic thatch                and/or between different thatch elements forming an array for
 element 500 may comprise a plurality of ripples analogous to              construction, as will be described in further detail below.
 ripples 250 of element 200, as described previously herein.          25      Various embodiments of synthetic thatch elements 100,
 Still further, the element 500 may be further “fan shaped,” as            200, 300, 400, and/or 500 may be manufactured and formed
 element 400.                                                              in a variety of shapes, at least Some exemplary embodiments
    Of course, it should also be understood that any combina               of which have generally been described previously herein
 tion of the structural features of element 500 (or still further          with reference to associated structural features and figures.
 features) may be in some fashion Substantially and/or in some        30   However, while any of a variety of shapes may be contem
 degree different in structure, shape, and/or configuration                plated, although such generally adopted shapes comprise
 from that of corresponding features of the synthetic thatch               those at least somewhat similar to that of natural thatch 20, as
 elements 100 or 200 or 300 or 400, provided such does not                 illustrated, for example, in the prior art illustration of FIG.1.
 depart from the scope and intent of the various embodiments.              As a non-limiting example, in certain embodiments, the
 Indeed, it should generally be understood that in at least the       35   thatch element may beformed to have a substantially round or
 illustrated embodiment of FIGS. 12A-C, the primary distinc                oval cross-section, similar in shape to a palm frond. Of
 tion between element 500, as compared to elements 100, 200,               course, still other embodiments may be formed with a plural
 300, 400 lies in the uniform length 555 of the frond members              ity of elongate strips, similar to blades of grass, which may be
 of the serrated portion 520, resulting in a substantially planar          subsequently adhered relative to one another to create the
 end/tip surface (versus the fan-like end/tip surface of other        40   above-referenced round or oval cross-section, or alterna
 embodiments) and/or the lack of a specific attachment portion             tively, still another desirable cross-section, as may be desir
 due at least in part to the formation of the element 500. In              able for particular applications. In various embodiments, as
 these and still other embodiments, it should be further under             has been previously described herein, some embodiments
 stood that relative dimensions of various features of element             may have a broader spread (e.g., wider gaps between Succes
 500 may be analogous to those corresponding features of              45   sive fronds) than others, all as may be desirable for particular
 elements 100 or 200 or 300 and/or 400, each as previously                 applications.
 described herein.                                                           Still further, it should further be understood that various
   Materials, Shapes, Sizes, and Appearances of Various                    embodiments of synthetic thatch elements 100, 200, 300,
 Embodiments                                                               400, and/or 500 may be manufactured and formed in a variety
    Any polymer or mixture of polymers known in the art may           50   of sizes and dimensions, at least Some exemplary embodi
 be used to prepare the synthetic thatch elements 100, 200,                ments of which have generally been described previously
 300, 400, and/or 500 according to various embodiments.                    herein with reference to associated structural features and
 Non-limiting examples include polyolefins, polyvinyl chlo                 figures. The length of each thatch element may be customized
 ride, polyesters, polycarbonates, polyamides, ethylenes                   to fit a particular use to which it is being applied. Still further,
 copolymers, polyphenylene oxide, polystyrenes, and poly              55   the relative lengths of the exemplary first lengths 130, 230,
 acrylates. In certain embodiments, the polymers may be                    330, 430, 530 and the exemplary second lengths 140, 240,
 mixed in a molten state before forming the synthetic thatch               340, 440,540 (as previously described herein) may any one or
 element, as will be described in further detail below. In other           combination thereof also be adjusted, as desirable, with the
 embodiments, the polymers may be mixed as the thatch ele                  understanding that adjusting the first lengths directly impacts
 ment is formed, whether inside of a die or mold or outside           60   the surface area of the thatch elements 100, 200, 300, 400,
 thereof, for example, by adhering individual layers together              and/or 500 that is substantially impervious to environmental
 in a laminate-like structure. These and other various plastic             conditions, such as rainwater. Remaining dimensions, such as
 injection molding processes will be described in further detail           width, thickness, circumference, diameter, or other appropri
 below.                                                                    ate dimension, may also be customized according to user
    In any of these and still other embodiments, it should be         65   preference or application. For example, when forming a cor
 understood that the polymer material may be virgin, recycled,             ner of a roofing surface (as will be described in further detail
 or any combination thereof, as may be readily available and/              below), it may be desirable to trim at least one of a side or
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 36 of 39 PageID 60


                                                        US 8,984,836 B2
                               19                                                                      20
 bottom portion of the thatch elements 100, 200, 300, 400,                  Arrays of Various Embodiments
 and/or 500, so as to form a clean edge surface. Still further, in          In addition to the various embodiments of synthetic thatch
 certain embodiments, it may be desirable to widen the “fan'              elements 100, 200, 300, 400, and/or 500 disclosed and
 of the synthetic thatch elements 100, 200, 300, 400, and/or              described herein, it should be understood that multiple ele
 500, either by cutting and spreading apart an additional por             ments 100, 200, 300, 400, and/or 500 may further be
 tion of the fronds, or otherwise.                                        assembled into thatch element panels. In certain embodi
    Various embodiments of synthetic thatch elements 100,                 ments, these panels may be formed by at least one column of
 200, 300, 400, and/or 500 may be configured to have formed               vertically overlapping elements 100, 200, 300, 400, and/or
 integrally on at least one surface thereof a textured Surface            500. In other embodiments, these panels may be formed by at
 portions that Substantially replicates the textured Surface por     10   least one row of horizontally overlapping elements 100, 200,
 tions of naturally occurring thatch elements. In certain                 300, 400, and/or 500. In still other embodiments, the panels
 embodiments, the textured Surface portions, which may be                 may be formed from a combination of overlapping rows and
                                                                          columns, including the non-limiting example of four-adja
 understood generally from FIGS. 2-9, may be regular, such as             cently positioned elements 100, configured so as to form a
 a raised ridge or an indentation that does not vary Substan         15   substantially “square' panel. Of course, it should be under
 tially along the length of the thatch element, as has been               stood that any of a variety of number and/or shape (e.g.,
 described in further detail previously herein. In other embodi           conical or circular or otherwise) of panels may be formed by
 ments, the textured surface portions may not substantially               two or more adjacently positioned synthetic thatch elements
 vary, but only extend along a portion of the length of the               100, 200, 300, 400, and/or 500, as will be described in some
 thatch element (e.g., a portion that will be visible from above/         what further detail below.
 below and not covered by an adjacently positioned element).                 In various embodiments, the arrays of synthetic thatch
 In still other various embodiments, the textured surface por             elements 100, 200,300,400, and/or 500 may be configured to
 tions may be irregularly formed, individually and/or relative            be removably attached to a roofing Surface and/or panel, as
 to the length of the thatch element. Non-limiting examples of            previously described herein. In certain embodiments, the
 textured irregularities include bumps, crevices, cracks, pores,     25   panel structure may be itself detachable from the roof surface
 and/or ripples, as may be desirable for particular applications.         (as will be described further below). However, in other
    Still further, in any of these and still other embodiments, it        embodiments, one or more of the elements 100, 200, 300,
 should be understood that any combination of regular and/or              400, and/or 500, whether individually or in a panelized sub
 irregular textured surface portions may be incorporated onto             set, may be removably detachable from the overarching panel
 a particular thatch element 100, 200 (or across multiple ele        30   and/or roofing Surface. In certain embodiments, such may be
 ments within an array, as described below), as may be desir              beneficial where one or more elements 100, 200, 300, 400,
 able for particular applications. Of course, it should be under          and/or 500 may be in need of repair or replacement, for
 stood that however incorporated, the textured surface                    whatever reason. It should be understood, of course, that the
 portions will generally be present on at least a portion of both         selectively attachable/detachable elements and/or panels may
                                                                     35   be configured in these and a variety of other embodiments to
 sides (e.g., 102/103, 202/203, 302/303, 402/403, and 502/                attach by any of a variety of attachment mechanisms, includ
 503) so as to replicate the natural thatch texture on both sides         ing the non-limiting examples of adhesives, clips, hooks,
 of the elements, so as to ensure visibility thereof from both            magnets, Velcro, and the like.
 above and below, upon installation, as will be described in                 Method of Making and Using Various Embodiments
 further detail below.                                               40      Various embodiments of synthetic thatch elements 100,
    Indeed, as has been described previously herein, various              200, 300, 400, and/or 500 according to the present invention
 embodiments of synthetic thatch elements 100, 200, 300,                  may be made via any method of polymer fabrication com
 400, and/or 500 incorporate textured surface portions on both            monly known and used in the art. Non-limiting examples,
 their first and second sides (e.g., on both their top and bottom         which will be described in further detail below, include mold
 Surfaces). That being said, in certain embodiments, the tex         45   ing and extrusion processes.
 tured surface portions are configured in Substantially the                  Various embodiments of synthetic thatch elements 100,
 same manner (e.g., both regular versus irregular in form),               200, 300, 400, and/or 500 may be formed by compression or
 while in other embodiments, the texture of the two opposing              injection molding processes. In compression molding, a poly
 Surfaces may be substantially different. As a non-limiting               mer and any additives are placed into a mold, which is Sub
 example, the first (e.g., top) Surface of an element 100 may        50   sequently closed and maintained at a high pressure. In con
 contain regular textured Surface portions, while its opposing            trast, injection molding involves injecting the polymer in a
 second (e.g., bottom) Surface contains irregular (e.g., rippled)         molten state into a closed mold. The molten polymer may
 portions. Alternatively, the first Surface may contain the               then be cooled and hardened into the shape defined within the
 irregularly textured Surface portions, while the second (e.g.,           mold. Once cooled and hardened, the resulting shaped syn
 bottom) Surface only contains regularly textured portions.          55   thetic thatch elements 100, 200,300,400, and/or 500 may be
 Still other combinations and/or varieties of texturing may be            removed from the mold, if opened. It should be understood
 envisioned, as within the general scope of the present inven             that any materials and methods used in compression and/or
 tion.                                                                    injection molding, which are commonly known and used in
   Still further, it should be understood that various embodi             the art may be used to form the various embodiments of
 ments, in addition to varying the regularity of the textured        60   synthetic thatch elements 100, 200 as described herein.
 Surface portions, may further vary the number, size, and/or                 Textured surface portions, as previously described herein,
 shape of the textured surface portions between the respective            may be added to one or more Surfaces of various embodi
 first and second (e.g., top and bottom) sides of the synthetic           ments of synthetic thatch elements 100, 200,300, 400, and/or
 thatch elements 100, 200. Such may be beneficial, for                    500. In those embodiments involving an extrusion process,
 example, where less texture underneath provides a suffi             65   the texture may be produced by extruding the molten polymer
 ciently Smooth Surface for attaching the elements relative to            through a die that has the shape of the texture cut into it. In
 one another and/or to a building roofing Surface.                        other embodiments, namely those involving a compression or
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 37 of 39 PageID 61


                                                        US 8,984,836 B2
                               21                                                                         22
 injection molding process, the textured Surface portions may              600, has been described hereinabove, the respective elements
 be more efficiently produced, for example, by building the                100, 200, 300, 400, and/or 500 may also be installed as
 regular and/or irregularly shaped texture Surface portions into           Successive columns (not illustrated), as may be desirable for
 the mold itself. Notably, injection molding provides certain              particular applications. In still further embodiments, installa
 advantages in this regard, particularly in the context of form            tion and use may be neither in column or row format, but
 ing irregularly shaped textured surface portions, as compared             diagonally or still otherwise (also not illustrated), as may be
 to the previously described extrusion processes.                          more beneficial and/or convenient for use on varying geom
    Once formed, various methods of using and/or installing                etries of roofing structures. As a non-limiting example, instal
 the various embodiments discussed above exist, as com                     lation on a circular tiki but may require irregular overlapping
 monly known and understood in the art. For purposes of               10   and installation techniques, beyond mere columns and rows,
 exemplary disclosure, a method of using and/or installing the             So as to ensure a natural and aesthetically pleasing appear
 synthetic thatch elements 100, 200,300, 400, and/or 500 will              aCC.
 now be discussed with reference to at least FIGS. 13-15, with                Likewise, while installation and use on a building structure
 reference where necessary to the remaining FIGS. 2-12C. It                600 has been generally described with regard to overlapping
 should be understood that this method provides a non-limit           15   of existing elements 100, 200, 300, 400, and/or 500, as have
 ing example for purposes of disclosure and methods of mak                 been generally described herein, it should further be under
 ing and using these embodiments, along with still other vari              stood that, during installation or use, a portion of the elements
 ants thereof, may involve certain modifications or additions to           may be trimmed and/or removed from the remainder of the
 this particularly disclosed method.                                       elements for a variety of considerations. As a non-limiting
    According to this particular non-limiting method of using              example, when reaching an edge of a roofing structure, it may
 and/or installing the various embodiments of synthetic thatch             be beneficial and/or desirable to trim the side edge of element
 elements 100, 200, 300, 400, and/or 500 on a building struc               100, as shown in FIG. 15 so as to provide a flush, straight
 ture 600, begins, as illustrated in FIG. 13, by positioning               edge, as opposed to the flared fan that is illustrated. As should
 successive elements (e.g., 100, 200, 300, 400, and/or 500)                also be understood from FIG. 15, it may be beneficial to at
 horizontally adjacent relative to one another (see elements A,       25   least partially angle certain elements 100, 200, 300, 400,
 B, C). In certain embodiments, the elements 100, 200 are                  and/or 500 substantially adjacent corners of an associated
 further positioned such that at least a portion of each side of           structure, so as to facilitate obtaining a blended appearance
 Successive elements is overlapping. In at least one embodi                upon complete installation. Of course such and still other
 ment, the degree of overlap for an element approximately 22               modifications upon installation and/or use should be consid
 inches in total width is approximately five (5) inches. In such      30   ered within the scope and intent of the various embodiments
 embodiments, each Successively installed element is placed                of the elements 100, 200, 300, 400, and/or 500, as described
 at least in part atop a portion of a previously installed element.        in great detail herein.
 In this manner, the overlapping pattern of successive elements               Still further, while various embodiments of synthetic
 100, 200,300,400, and/or 500, provide a substantially imper               thatch elements have been described herein as comprising an
 meable Surface for roofing material, thereby keeping the envi        35   attachment portion (see e.g., portion 105), by which the
 ronmental elements separate from space within a building or               fronds of the elements may be retained and/or the elements
 open structure beneath the roofing structure. Still further, the          themselves may be affixed to a roofing structure, it should be
 varying degrees of overlap may, at least in part, determine a             understood that the elements may be selectively attachable
 degree of rigidity and thus strength of the installed arrange             and/or detachable from the roofing structure, as may be desir
 ment, as may be necessary to satisfy certain criteria upon           40   able for particular applications. Such selective attachment
 specific structures (e.g., strength sufficient to withstand hur           may be accomplished, as described previously herein, via any
 ricane force winds on a tiki but located in a tropical storm              of a variety of adhesive or attachment mechanisms, as com
 prone region).                                                            monly known and understood in the art. That being said, in
    Continuing with the exemplary method of using and/or                   certain embodiments, it may be desirable to instead selec
 installing the various embodiments of synthetic thatch ele           45   tively attach and/or detach a pre-configured panel of Such
 ments 100, 200, 300, 400, and/or 500 on a building structure              elements 100, 200, 300, 400, and/or 500, for any of a variety
 600, as illustrated in at least FIG. 14, successive rows of the           of considerations such as the non-limiting examples of repair,
 elements may likewise be positioned such that at least a                  safety precautions due to inclement weather, and/or storage
 portion of each elementina particular row (see element Dand               during period of non-use of certain structures. Of course, in
 E) at least partially overlaps portions of elements (see ele         50   still other embodiments, the selectively attachable or detach
 ments A, B, C) positioned in an adjacent row. In certain                  able panels containing any of a variety of number of elements
 embodiments, as generally known and understood in the art,                100, 200, 300, 400, and/or 500 may further be preassembled
 substantially only the serrated portions 120, 220, 320, 420,              prior to transport to an installation site, as may also be desir
 and/or 520 of the elements 100, 200, 300, 400, and/or 500                 able in particular applications.
 would be positioned so as to overlap adjacently positioned           55     Conclusion
 elements, so as to maximize the square footage covered by                   Indeed, many modifications and other embodiments of the
 respective impermeable fused portions 110, 210, 310, 410.                 invention set forth herein will come to mind to one skilled in
 and/or 510 of the elements. For example, the serrated portion             the art to which this invention pertains having the benefit of
 120 of an element in an upper row of elements may overlap                 the teachings presented in the foregoing descriptions and the
 and thus overlie at least a portion of the fused portion 110 of      60   associated drawings. Therefore, it is to be understood that the
 an element in a lower row, directly beneath the upper row. In             invention is not to be limited to any of the specific embodi
 this manner, the natural look of the plurality of frond mem               ments and/or examples disclosed and that modifications,
 bers 112 remains consistent, while the fused portions 110                 variations, and other embodiments are intended to be
 underneath also provide a comparable natural appearance, as               included within the scope of the appended claims. Still fur
 compared, for example to the prior art element (10) of FIG.1.        65   ther, although specific terms are employed herein, they are
   It should be understood, of course, that while the exem                 used in a generic and descriptive sense only and not for
 plary installation of Successive rows on a building structure             purposes of limitation.
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 38 of 39 PageID 62


                                                       US 8,984,836 B2
                               23                                                                        24
   That which is claimed:                                                 tion, Such that said Serrated portion is Substantially the same
    1. A synthetic thatch member for use as a roofing material            width as said maximum width.
 product, said synthetic thatch member comprising:                           10. The synthetic thatch member of claim 8, wherein said
   a plurality of frond members, said frond members defining              maximum width occurs Substantially within said Serrated
      a first three-dimensional surface of said thatch member             portion, such that a width of said fused portion is substantially
      and a second three-dimensional Surface of said thatch               less than said maximum width.
      member, said first and second Surfaces comprising                      11. The synthetic thatch member of claim 1, wherein a
      opposing sides of said plurality of frond members;                  width of each of said plurality of frond members is approxi
   a fused portion, said fused portion comprising a first por             mately one inch.
      tion of said first and said second three-dimensional Sur       10      12. The synthetic thatch member of claim 11, wherein said
       faces of each of said plurality of frond members,                  width is variable so as to define a taper between said first and
       wherein each of said first portions is connected relative          said second portions of each of said plurality of frond mem
       to one another, Such that said fused portion defines a             bers, such that said width in said second portion is Substan
       Substantially impermeable surface; and                             tially less than said width in said first portion.
    a serrated portion, said Serrated portion being located Sub      15      13. The synthetic thatch member of claim 12, wherein each
       stantially adjacent said fused portion and comprising a            of said tapers on each of said plurality of frond members
       second portion of said first and said second three-dimen           define, at least in part, each of said plurality of gaps between
       sional surfaces of each of said plurality of frond mem             each of said second portions of each of said plurality of frond
       bers, wherein each of said second portions is separated            members.
       relative to one another, Such that a plurality of gaps are            14. The synthetic thatch member of claim 13, wherein each
       defined between each of said second portions of each of            of said plurality of gaps has an average width of approxi
       said plurality of frond members.                                   mately /2 inch.
    2. The synthetic thatch member of claim 1, wherein each of               15. The synthetic thatch member of claim 1, wherein a
 the plurality of frond members comprises a pair of angled                thickness of each of said plurality of frond members is
 Surfaces, said pair of angled Surfaces being oriented relative      25   approximately /16 of an inch, said thickness being defined at
 to one another so as to further define both said first and said          least in part by said first and said second three-dimensional
 second portions of said first and said second three-dimen                surfaces of each of said plurality of frond members.
 sional Surfaces of said thatch member.                                      16. The synthetic thatch member of claim 15, wherein said
   3. The synthetic thatch member of claim 2, wherein:                    thickness is variable so as to define a taper between said first
   said pair of angled Surfaces define a ridge portion on each       30   and said second portions of each of said plurality of frond
      of said plurality of frond members;                                 members, such that said thickness in said second portion is
   said pair of angled surfaces define at least one valley por            substantially less than said width in said first portion.
      tion adjacent at least one edge of each of said plurality of           17. The synthetic thatch member of claim 1, wherein said
      frond members;                                                      first and said second three-dimensional Surfaces of said thatch
   in said fused portion, said at least one valley portion is        35   member comprise a texture imprinted thereon.
      configured to, at least in part, define said Substantially             18. The synthetic thatch member of claim 17, wherein said
      impermeable Surface; and                                            texture comprises a plurality of irregularities formed in one or
   in said serrated portion, said at least one valley portion is          more of each of said plurality of frond members.
      configured to, at least in part, define said plurality of              19. The synthetic thatch member of claim 1, wherein said
      gapS.                                                          40   member further comprises an attachment portion, said attach
    4. The synthetic thatch member of claim 1, wherein a                  ment portion being configured to selectively secure proxi
 length of said synthetic thatch member is approximately                  mate portions of each of said plurality of frond members, said
 thirty-two inches.                                                       proximate portions being Substantially opposite said portions
    5. The synthetic thatch member of claim 4, wherein:                   of each of said plurality of frond members defining said
    said length is defined by a length of said fused portion and     45   Serrated portion.
       a length of said serrated portion;                                    20. The synthetic thatch member of claim 1, wherein said
    said length of said fused portion is approximately twenty             fused portion covers a Surface area of approximately one
      one inches; and                                                     square foot.
   said length of said serrated portion is approximately eleven              21. A method of installation of a synthetic thatch member
      inches.                                                        50   for use as a roofing material product, said method of instal
    6. The synthetic thatch member of claim 1, wherein a                  lation comprising the steps of
 length of said synthetic thatch member is variable across each              (A) providing a plurality of synthetic thatch members, each
 of said plurality of frond members, such that a substantially                 member comprising:
 fan-shaped arc is defined at least in part by said second por                  (i) a plurality of frond members, said frond members
 tions of each of said plurality of frond members in said ser        55            defining a first three-dimensional Surface of said
 rated portion.                                                                   thatch member and a second three-dimensional Sur
    7. The synthetic thatch member of claim 1, wherein a                          face of said thatch member, said first and second
 length of said synthetic thatch member is substantially fixed                    Surfaces comprising opposing sides of said plurality
 across each of said plurality of frond members, such that a                      of frond members;
 Substantially linear edge of said synthetic thatch member is        60        (ii) a fused portion, said fused portion comprising a first
 defined at least in part by said second portions of each of said                 portion of said first and said second three-dimensional
 plurality of frond members in said serrated portion.                             surfaces of each of said plurality of frond members,
    8. The synthetic thatch member of claim 1, wherein a                          wherein each of said first portions is connected rela
 maximum width of said synthetic thatch member is approxi                         tive to one another, such that said fused portion
 mately twenty-two inches.                                           65           defines a Substantially impermeable Surface; and
    9. The synthetic thatch member of claim 8, wherein said                    (iii) a serrated portion, said serrated portion being
 maximum width occurs Substantially within said fused por                         located Substantially adjacent said fused portion and
Case 3:20-cv-01154-BJD-JBT Document 1-1 Filed 10/09/20 Page 39 of 39 PageID 63


                                                         US 8,984,836 B2
                           25                                                                          26
         comprising a second portion of said first and said                   26. A method of manufacturing a synthetic thatch member
         second three-dimensional surfaces of each of said                 for use as a roofing material product, the thatch member
         plurality of frond members, wherein each of said sec              comprising a plurality of frond members, the method com
         ond portions is separated relative to one another, such           prising the steps of:
         that a plurality of gaps are defined between each of         5       placing a molten polymer material into a mold; and
         said second portions of each of said plurality of frond              forming said synthetic thatch member from said molten
                                                                                polymer material, said synthetic thatch member com
         members;                                                              pr1S1ng:
   (B) affixing a first one of said plurality of synthetic thatch              (i) a plurality of frond members, said frond members
     members to an adjacently positioned portion of a roofing         10          defining a first three-dimensional surface of said
     Structure, such that said serrated portion is oriented sub                   thatch member and a second three-dimensional sur
     stantially below said fused portion; and                                     face of said thatch member, said first and second
   (C) affixing a second one of said plurality of synthetic                       surfaces comprising opposing sides of said plurality
     thatch members to an adjacently positioned portion of                        of frond members:
     said roofing structure, such that said first and second          15
                                                                               (ii) a fused portion, said fused portion comprising a first
     ones of said plurality of synthetic thatch members are                       portion of said first and said second three-dimensional
     both positioned substantially along the same horizontal                      surfaces of each of said plurality of frond members,
     plane, and such that at least a portion of said fused                        wherein each of said first portions is connected rela
     portion of said second one of said plurality of synthetic                    tive to one another, such that said fused portion
     thatch members at least partially overlaps at least a por                    defines a substantially impermeable surface; and
     tion of said fused portion of said first one of said plurality            (iii) a serrated portion, said serrated portion being
       of synthetic thatch members.                                               located substantially adjacent said fused portion and
    22. The method of claim 21, wherein at least a portion of                     comprising a second portion of said first and said
                                                                                  second three-dimensional surfaces of each of said
 said fused portion of said second one of said plurality of                       plurality of frond members, wherein each of said sec
 synthetic thatch members overlaps at least a portion of said 25                  ond portions is separated relative to one another, such
 fused portion of said first one of said plurality of synthetic                   that a plurality of gaps are defined between each of
 thatch members by a distance of approximately five inches.                       said second portions of each of said plurality of frond
    23. The method of claim 21, further comprising the step of                    members;
 affixing a third one of said plurality of synthetic thatch mem
 bers to an adjacently positioned portion of said roofing struc 30           wherein said mold defines said structural configuration of
 ture, such that at least a portion of said fused portion of said              at least said plurality of frond members, said fused por
 third one of said plurality of synthetic thatch members is                    tion, and said serrated portion.
 positioned substantially above said first and said second ones              27. The method of claim 26, wherein:
 of said plurality of synthetic thatch members, such that at                 the step of forming the synthetic thatch member comprises
 least a portion of said fused portion of said third one of said 35             an injection molding process; and
 plurality of synthetic thatch members at least partially over               said mold further comprises one or more textured surface
 laps both (i) at least a portion of said fused portion of said first          portions thereon, said one or more textured surface por
 one of said plurality of synthetic thatch members; and (ii) at                tions being configured to imparta texture to one or more
 least a portion of said fused portion of said second one of said               portions of said fused and serrated portions.
 plurality of synthetic thatch members.                               40
                                                                             28. The method of claim 27, wherein:
    24. The method of claim 23, wherein at least a portion of                the step of forming the synthetic thatch member comprises
 said serrated portion of said third one of said plurality of                  an extrusion process; and
 Synthetic thatch members at least partially overlaps at least a             one or more textured surface portions are imprinted upon at
 portion of said serrated portions of said first and second ones               least a portion of said fused and said serrated portions by
 of said plurality of synthetic thatch members.                       45
                                                                               extruding the molten polymer further through a diehav
    25. The method of claim 24, wherein said degree of partial                 ing the desired texture formed therein.
 overlap is a distance of approximately five inches.                                             ck   ck   ck   ck   *k
